DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 10/26/2020. 
The application has claims 1-20 present. All the claims have been examined.
The IDS with filling date 10/26/2020 has been considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 13-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe et al. (US 20020165799)  in view of Nagayama  (US 7478320)


In regards to claims (1, 17 and 20), Jaffe teaches  a system, comprising: a communication interface configured to receive a request for a content item that is to be provided for display in a page (see para 22-23, 37; user request to be provided for display); wherein a content template is embedded in code associated with the page (para 37, 59-60; generate content e.g. product ads, that is inserted into specified location) a processor coupled to the communication interface and configured to: obtain the content item for the page based on the content template; and provide for display in the page the content item associated with the content template, wherein the content item associated with the content template is provided for display at a selected location (see para  13-14, 33-34, 37, 59-60 when the content is requested, the webpage is rendered with the templated and content, having the content (product ad) placed at a location as required by the template).
Jaffe doesn’t specifically teach a plurality of potential locations of the page that are compatible with the content template.         
Nagayama teaches a plurality of potential locations of the page that are compatible with the content template (see abstract and FIG. 2 and 3 and at least col 5 line 1-49, col 6 line 26-62; comparing document and in identified locations which could be multiple (a plurality of potential locations) on a page applying template to insert structural component on the identified location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by using the teachings of Nagayama to apply/insert a template on identified location that are compatible based on an analysis, to the teachings of Jaffe in order to have the template embedded on any of the multiple compatible locations throughout the pages since a person would have recognize the benefit of making the process faster to present, change/update content on pages which were identified as compatible.

In regards to claim 2, Jaffe teaches further teaches wherein the content template indicates a layout, a pattern, a position, or other attributes of content elements associated with the content item (see para 37; template indicates layout, positioning).

In regards to claims (3 and 18), Jaffe teaches  further teaches wherein the processor is further configured to generate the content item based on content elements associated with the content template (see para 13-14, 33-34, 59 when the content is requested, the webpage is rendered with the templated and content).

In regards to claims (4 and 19), Jaffe further teaches wherein to obtain the content item for the page, the processor is configured to retrieve the content item from a content repository (see abstract and para 12-14, 34: obtained from a database).

In regards to claim 13, Jaffe further teaches wherein processor is further configured to provide renderings of the page that include the plurality of potential locations of the page that are compatible with the content template (see para  13-14, 33-34, 37, 59-60 when the content is requested, the webpage is rendered with the templated and content).

In regards to claim 14, Jaffe doesn’t specifically teach wherein the processor is further configured to receive a selection of the selected location of the plurality of potential locations of the page that are compatible with the content template.
       Nagayama teaches wherein the processor is further configured to receive a selection of the selected location of the plurality of potential locations of the page that are compatible with the content template (see abstract and FIG. 2 and 3; receiving a selection of the at least one of the plurality of compatible locations. Teaches comparing document and comparing a template and in identified locations which could be multiple on a page applying template to insert structural component on the identified location. In order to apply the template selects the locations to proceed to use/insert template)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaffe with Nagayama in order to select the identified locations to apply or insert a template since a person would have recognize the benefit of making the process faster to change content on multiple pages which were identified as compatible.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe and Nagayama as applied to claim 1 above, and further in view of Sampson (US 9069768)

In regards to claim 5, Jaffe doesn’t specifically teach wherein the processor is configured to determine whether the content template is compatible with the page.
Sampson teaches wherein the processor is configured to determine whether the content template is compatible with the page (see col 6 lines 61 to col 7 line 7, 28-41, col 10 lines 29-61 comparing and grouping documents that are associated to a template).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the documents classified and group based on similar structure or content in association with a template as taught by Sampson to the system of comparing documents of Jaffe, since it provides means to facilitated the organization and use of multiple document with their associated templates.
	

In regards to claim 6, Jaffe doesn’t specifically teach wherein the processor is configured to determine that the content template is compatible with the page based on a structural layout of at least a portion of the page that corresponds to the selected location.
Sampson teaches wherein the processor is configured to determine that the content template is compatible with the page based on a structural layout of at least a portion of the page that corresponds to the selected location. (see col 6 lines 61 to col 7 line 7, 28-41, col 9 line 63 to col 10 line 61 comparing and grouping documents that are associated to a template using structure, positions and distances).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the documents classified and group based on similar structure or content in association with a template as taught by Sampson to the system of comparing documents of Jaffe, since it provides means to facilitated the organization and use of multiple document with their associated templates.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe, Nagayama and Sampson as applied to claim 5 above, and further in view of Sharad et al (US 20130132817).

In regards to claim 7, Jaffe doesn’t specifically teach wherein the processor is configured to determine that the content template is compatible with the page based on an output of a selector.
Sharad teaches the processor is configured to determine that the content template is compatible with the page based on an output of a selector (see Sharad FIG. 7 and at least abstract and para 8, 30, 47, 53; determining similarities between a page and another one and based on comparison determine compatibility which allows applying changes/updates and proper display of the content to one of the pages as a result of the determination step by using a template).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by using Sharad in combination with the teachings of Jaffe as modified by Sampson to use the identified elements on the first page and use as guide to identify other common elements in other pages in order to reach the conclusion that since the comparison found common elements, a template can be used to present updated content, since by determining compatibility the system can then update other document more easily and faster and facilitate making updates and displaying content.
In regards to claim 8, Jaffe doesn’t specifically teach, wherein the selector is configured to identify elements of the page that are compatible with the page.
Sharad teaches wherein the selector is configured to identify elements of the page that are compatible with the page (see Sharad FIG. 7 and at least abstract and para 8, 30, 47, 53; determining similarities between a page and another one and based on comparison determine compatibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by using Sharad in combination with the teachings of Jaffe as modified by Sampson to use the identified elements on the first page and use as guide to identify other common elements in other pages in order to reach the conclusion that since the comparison found common elements, a template can be used to present updated content, since by determining compatibility the system can then update other document more easily and faster and facilitate making updates and displaying content.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe, Nagayama and Sampson as applied to claim 7 above, and further in view of Esaka et al. (US 2012027871)

In regards to claim 9, Jaffe doesn’t specifically teach wherein the selector is a cascading style sheets selector. 
Esaka teaches wherein the selector is a cascading style sheets selector(see para 66-68, 70, 84-88 teaches css, analyzing webpage, evaluating similarity).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by using Esaka in combination with the teachings of Jaffe, since by determining compatibility the system can then display content more easily and faster and facilitate making updates and displaying content.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe, Nagayama as applied to claim 1 above, and further in view of Esaka et al. (US 20120278718)

In regards to claim 10,  Jaffe doesn’t specifically teach wherein the plurality of potential locations of the page are determined by analyzing an element structure of the page.
Esaka teaches wherein the plurality of potential locations of the page are determined by analyzing an element structure of the page (see para 66-68, 70, 84-88 teaches analyzing webpage, evaluating similarity of the page elements, page structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by using Esaka in combination with the teachings of Jaffe as modified by Sampson, since by determining compatibility the system can then display content more easily and faster and facilitate making updates and displaying content.


In regards to claim 11,  Jaffe doesn’t specifically teach wherein the plurality of potential locations of the page are determined to be compatible with the content template based on a similarity score.
Esaka teaches wherein the plurality of potential locations of the page are determined to be compatible with the content template based on a similarity score (see para 66-68, 70, 84-88 teaches analyzing webpage, evaluating similarity of the page elements, page structure. Teaches using a similarity calculations e.g. cosine similarity, using vector information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by using Esaka in combination with the teachings of Jaffe as modified by Sampson, since by determining compatibility the system can then display content more easily and faster and facilitate making updates and displaying content.

In regards to claim 12, Jaffe doesn’t specifically teach wherein the similarity score is based on a cosine similarity.
Esaka teaches wherein the similarity score is based on a cosine similarity. (see para 66-68, 70, 84-88 teaches analyzing webpage, evaluating similarity of the page elements, page structure. Teaches using a similarity calculations e.g. cosine similarity, using vector information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by using Esaka in combination with the teachings of Jaffe as modified by Sampson, since by determining compatibility the system can then display content more easily and faster and facilitate making updates and displaying content.



Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe, Nagayama as applied to claim 14 above, and further in view of Sampson (US 9069768)

In regards to claim 15 Jaffe doesn’t specifically teach wherein the processor is further configured to update a placement group associated with the content template.
Sampson teaches wherein the processor is further configured to update a placement group associated with the content template (see col 6 lines 61 to col 7 line 7; grouping documents that are associated or similar to a template).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the documents classified and group based on similar structure or content in association with a template as taught by Sampson to Jaffe, since it provides means to facilitated organization a use of multiple document to be able to retrieve and use more easily.  

In regards to claim 16, Jaffe doesn’t specifically teach, wherein the placement group includes one or more locations at which the content template is to be placed.
Sampson teaches wherein the placement group includes one or more locations at which the content template is to be placed (see col 6 lines 61 to col 7 line 7; grouping documents that are associated or similar to a template. Comparing and grouping documents that are associated or similar to a template, the comparing is done with multiple documents and loops to obtain any document in the group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the documents classified and group based on similar structure or content in association with a template as taught by Sampson to Jaffe, since it provides means to facilitated organization a use of multiple document to be able to retrieve and use more easily.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario M Velez-Lopez whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144